MEMORANDUM **
Kazi Golam Rahman, a native and citizen of Bangladesh, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s (“IJ”) denial of Rahman’s request for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review an adverse credibility finding for substantial evidence, see Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
*290Substantial evidence supports the IJ’s adverse credibility finding. See Alr-Harbi v. INS, 242 F.3d 882, 887-88 (9th Cir. 2001) . The IJ articulated specific and cogent reasons for his disbeliefs. See Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir. 2002) . Specifically, the IJ noted implausibilities in Rahman’s testimony, see Singh-Kaur v. INS, 183 F.3d 1147, 1151-53 (9th Cir.1999) (finding inconsistency, implausibility and lack of specificity in testimony may support an adverse credibility determination), inconsistencies in dates, see Pal v. INS, 204 F.3d 935, 938 (9th Cir.2000) (finding support in the record for an adverse credibility determination when petitioner’s testimony regarding one event of past persecution had differing dates of occurrence), and inconsistencies between Rahman’s declaration and his testimony, see Chebchoub, 257 F.3d at 1043 (9th Cir. 2001) (acknowledging substantial evidence supporting an adverse credibility finding when inconsistencies relate to heart of asylum claim).
Because Rahman failed to meet the standard to qualify for asylum, he necessarily failed to meet the more stringent standard for withholding of deportation. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 900-01 (9th Cir.2004) (order), Rah-man’s voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.